EXHIBIT 10.14

 

PATENT CROSS-LICENSE AGREEMENT

 

This PATENT CROSS-LICENSE AGREEMENT (this “Agreement”) is made and entered into
as of November 12, 2004 (the “Effective Date”) by and between, on the one hand,
Polycom, Inc., a Delaware corporation, having offices at 4750 Willow Road,
Pleasanton, CA 94588 (“Polycom”), and, on the other hand, Avistar Communications
Corporation, a Delaware corporation, (“Avistar Communications”) having offices
at 555 Twin Dolphin Drive, Suite 360, Redwood Shores, California 94065 together
with its wholly owned subsidiary Collaboration Properties, Inc., a Nevada
corporation, (“CPI”) having offices at 555 Twin Dolphin Drive, Suite 360,
Redwood Shores, California 94065 (collectively, “Avistar “) (Polycom and Avistar
are individually referred to herein as a “party,” and collectively as the
“parties”).

 

WITNESSETH

 

WHEREAS, Avistar has filed claims against Polycom for patent infringement in an
action styled Collaboration Properties, Inc. v. Polycom, Inc., Case #
02-CV-04591, pending in the United States District Court for the Northern
District of California, and Polycom has asserted counterclaims for, inter alia,
patent infringement, invalidity and unenforceability, against Avistar (the
“Litigation”);

 

WHEREAS, Polycom and Avistar are concurrently entering into a Settlement
Agreement under which the parties are settling and releasing all outstanding
claims and dismissing all litigation between them (“Settlement Agreement”); and

 

WHEREAS, each party desires to acquire licenses to patents of the other party on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above and the mutual covenants and
promises hereinafter contained, the parties agree as follows:

 


ARTICLE I – DEFINITIONS


 

As used in this Agreement, the following terms shall have the following
meanings:

 


1.1                                 “AVISTAR PATENTS” MEANS ALL PATENTS
WORLDWIDE (I) THAT HAVE A PRIORITY DATE ON OR BEFORE THE END OF THE CAPTURE
PERIOD (INCLUDING THOSE THAT HAVE A PRIORITY DATE PRIOR TO THE EFFECTIVE DATE);
AND (II) FOR WHICH AVISTAR OR ANY OF ITS SUBSIDIARIES HAS AS OF THE EFFECTIVE
DATE, OR OBTAINS AT ANY TIME DURING THE TERM OF THIS AGREEMENT, OWNERSHIP OR
OTHER RIGHT TO GRANT LICENSES TO POLYCOM OR ANY OF ITS SUBSIDIARIES OF OR WITHIN
THE SCOPE GRANTED HEREIN WITHOUT REQUIRING PAYMENT OF ROYALTIES OR OTHER
INCREMENTAL CONSIDERATION BY AVISTAR OR ANY OF ITS SUBSIDIARIES TO A THIRD PARTY
(EXCEPT PAYMENTS TO SUBSIDIARIES OR TO A THIRD PARTY FOR INVENTIONS MADE BY SUCH
THIRD PARTY WHILE

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

1

--------------------------------------------------------------------------------


 


EMPLOYED BY AVISTAR OR ANY OF ITS SUBSIDIARIES). THE TERM “AVISTAR PATENTS”
INCLUDES ALL PATENTS ASSERTED AGAINST POLYCOM IN THE LITIGATION.


 


1.2                                 “AVISTARVOSTM PRODUCTS” MEANS (I) AVISTAR’S
NETWORKED ARCHITECTURE AND VIDEO OPERATING SYSTEM PRODUCTS, CURRENTLY KNOW AS
AVISTARVOSTM, INCLUDING AVISTARVOSTM CLIENT AND AVISTARVOSTM SERVER;
(II) RELATED PRODUCT OFFERINGS OF AVISTAR AND ITS SUBSIDIARIES, INCLUDING
APPLICATIONS RUNNING ON AVISTARVOSTM; AND (III) [***] TO THE [***].


 


1.3                                 “CAPTURE PERIOD” MEANS ANY TIME ON OR PRIOR
TO THE FIFTH (5TH) ANNIVERSARY OF THE EFFECTIVE DATE.


 


1.4                                 “CHANGE OF CONTROL” MEANS A TRANSACTION OR
SERIES OF RELATED TRANSACTIONS (OTHER THAN A TRANSACTION OR SERIES OF RELATED
TRANSACTIONS EFFECTED SOLELY FOR THE PURPOSES OF CHANGING THE FORM OR
JURISDICTION OF ORGANIZATION OF AN ENTITY, OR A PLEDGE OF ASSETS PURSUANT TO A
CREDIT AGREEMENT WITH AN UNRELATED BANK, BANK GROUP OR OTHER FINANCIAL
INSTITUTION) IN WHICH EITHER (I) A PARTY CONSOLIDATES OR MERGES WITH OR INTO
ANOTHER PERSON, OR SELLS, ASSIGNS, CONVEYS, TRANSFERS, LEASES OR OTHERWISE
DISPOSES OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR ANY PERSON CONSOLIDATES
WITH, OR MERGES WITH OR INTO, A PARTY, IN EACH CASE UNLESS THE DIRECT AND
INDIRECT HOLDERS OF AGGREGATE VOTING POWER OF THE PARTY IMMEDIATELY PRIOR TO THE
TRANSACTION OR SERIES OF RELATED TRANSACTIONS WILL HOLD, DIRECTLY OR INDIRECTLY,
MORE THAN FIFTY PERCENT (50%) OF THE AGGREGATE VOTING POWER OF THE SURVIVING OR
TRANSFEREE PERSON IMMEDIATELY AFTER THE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS; OR (II) ANY PERSON OR “GROUP” (AS SUCH TERM IS USED IN RULE 13D-5
UNDER THE UNITED STATES SECURITIES EXCHANGE ACT OF 1934) IS OR BECOMES, OR HAS
THE RIGHT TO BECOME, THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN
FIFTY PERCENT (50%) OF THE TOTAL AGGREGATE VOTING POWER OF A PARTY.
NOTWITHSTANDING THE FOREGOING, THE PURCHASE OF STOCK OF A PARTY SHALL NOT
CONSTITUTE A CHANGE OF CONTROL TO THE EXTENT THAT THE PURCHASE IS BY A FINANCIAL
INVESTOR WHO DOES NOT CONDUCT, AND DOES NOT HAVE ANY SUBSIDIARY THAT CONDUCTS
AND IS NOT A SUBSIDIARY OF ANY PERSON THAT CONDUCTS, ANY MANUFACTURE,
DEVELOPMENT, DISTRIBUTION, SUPPORT OR MARKETING OF ANY VIDEO, COMMUNICATIONS OR
NETWORKING PRODUCTS; PROVIDED, HOWEVER, THAT THE LICENSES GRANTED HEREUNDER TO
OR BY THE ACQUIRED PARTY SHALL NOT EXTEND TO OR FROM EITHER THE FINANCIAL
INVESTOR (OR ANY PERSON OWNED BY THE FINANCIAL INVESTOR THAT IS USED TO ACQUIRE
THE ACQUIRED PARTY) OR ANY OF ITS SUBSIDIARIES OTHER THAN THE ACQUIRED PARTY AND
THE SUBSIDIARIES OF SUCH ACQUIRED PARTY.


 


1.5                                 “ECONOMIC INTEREST” MEANS RIGHTS OF A PARTY
TO RECEIVE, DIRECTLY OR INDIRECTLY, A SHARE OF THE PROFITS OF A SUBSIDIARY
ASSOCIATED WITH SECURITIES OR OTHER EQUITY OR OWNERSHIP INTEREST IN SUCH
SUBSIDIARY (INCLUDING, FOR EXAMPLE, RIGHTS TO RECEIVE DIVIDENDS AND OTHER PROFIT
DISTRIBUTIONS), WHETHER OR NOT ACTUALLY DISTRIBUTED.


 


1.6                                 “EXISTING PRODUCTS” MEANS PRODUCTS THAT, AS
OF A GIVEN DATE, EITHER (I) HAVE BEEN MADE COMMERCIALLY AVAILABLE BY A GIVEN
PERSON OR ITS SUBSIDIARY, (II) ARE UNDER SUBSTANTIAL DEVELOPMENT BY A GIVEN
PERSON OR ANY OF ITS SUBSIDIARIES AS OF THE GIVEN DATE AND ARE MADE COMMERCIALLY
AVAILABLE WITHIN TWELVE (12) MONTHS AFTER THE GIVEN DATE; OR (III) ARE BUG FIXES
OR ERROR CORRECTIONS TO PRODUCTS DESCRIBED IN SUBSECTION (I) OR (II) ABOVE.

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

2

--------------------------------------------------------------------------------


 


1.7                                 “[***]” MEANS [***] (REGARDLESS OF [***]
NAME) THAT ARE [***],[***], [***] OR [***] OF [***], OR ARE [***] WITH [***] OR
[***] OR [***] AS [***], IN ALL CASES [***] AND IN SUBSTANTIAL [***] ON [***]
AND/OR TECHNOLOGIES [***] OR [***] BY SUCH PARTY OR ITS SUBSIDIARIES OTHER THAN
[***] AN [***] (AS SUCH TERM IS DEFINED IN SECTION [***] BELOW) AS A RESULT OF
A [***] OF [***].


 


1.8                                 “LICENSED PRODUCTS” MEANS ALL CURRENT AND
FUTURE PRODUCTS OF A PARTY OR ANY OF ITS SUBSIDIARIES (EXCEPT AS OTHERWISE
LIMITED IN SECTIONS 2.5 AND 2.6 BELOW). LICENSED PRODUCTS INCLUDE ALL PRODUCTS
OF EACH PARTY AND ITS SUBSIDIARIES ACCUSED OF INFRINGING AVISTAR PATENTS OR
POLYCOM PATENTS, AS APPLICABLE, IN THE LITIGATION.


 


1.9                                 “PATENTS” MEANS (I) ALL CLASSES OR TYPES OF
UTILITY PATENTS, INCLUDING UTILITY MODELS, INVENTION CERTIFICATES,
CONTINUATIONS, DIVISIONALS, CONTINUATIONS-IN-PART, REEXAMINATIONS, REISSUES,
EXTENSIONS AND RENEWALS, IN ALL COUNTRIES OF THE WORLD; AND (II) ALL
APPLICATIONS, AND RIGHTS TO INVENTIONS FOR WHICH APPLICATIONS MAY BE FILED, FOR
THESE CLASSES OR TYPES OF PATENTS IN ALL COUNTRIES OF THE WORLD. FOR THE
AVOIDANCE OF DOUBT, THE TERM “PATENTS” DOES NOT INCLUDE ANY DESIGN PATENTS,
COPYRIGHTS, TRADEMARKS, MASK WORK RIGHTS, OR TRADE SECRET RIGHTS (EVEN IF SUCH
TRADE SECRETS MAY HAVE BEEN PATENTABLE DURING THE CAPTURE PERIOD).


 


1.10                           “PERSON” SHALL MEAN AN INDIVIDUAL, TRUST,
CORPORATION, PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY, ASSOCIATION,
UNINCORPORATED ORGANIZATION OR OTHER LEGAL OR GOVERNMENTAL ENTITY, WORLDWIDE.


 


1.11                           “POLYCOM PATENTS” MEANS ALL PATENTS WORLDWIDE
(I) THAT HAVE A PRIORITY DATE ON OR BEFORE THE END OF THE CAPTURE PERIOD
(INCLUDING THOSE THAT HAVE A PRIORITY DATE PRIOR TO THE EFFECTIVE DATE); AND
(II) FOR WHICH POLYCOM OR ANY OF ITS SUBSIDIARIES HAS AS OF THE EFFECTIVE DATE,
OR OBTAINS AT ANY TIME DURING THE TERM OF THIS AGREEMENT, OWNERSHIP OR OTHER
RIGHT TO GRANT LICENSES TO AVISTAR OR ANY OF ITS SUBSIDIARIES OF OR WITHIN THE
SCOPE GRANTED HEREIN WITHOUT REQUIRING PAYMENT OF ROYALTIES OR OTHER INCREMENTAL
CONSIDERATION BY POLYCOM OR ANY OF ITS SUBSIDIARIES TO A THIRD PARTY (EXCEPT
PAYMENTS TO A SUBSIDIARY OR TO A THIRD PARTY FOR INVENTIONS MADE BY SUCH THIRD
PARTY WHILE EMPLOYED BY POLYCOM OR ANY OF ITS SUBSIDIARIES). THE TERM “POLYCOM
PATENTS” INCLUDES ALL PATENTS ASSERTED AGAINST AVISTAR IN THE LITIGATION.


 


1.12                           “PRIORITY DATE” MEANS THE EARLIEST EFFECTIVE
FILING DATE TO WHICH ANY PATENT IS ENTITLED AS A BASIS FOR PRIORITY IN A
PARTICULAR COUNTRY. BY WAY OF EXAMPLE, IT IS UNDERSTOOD THAT THE PRIORITY DATE
FOR A UNITED STATES PATENT IS THE EARLIEST OF (I) THE ACTUAL FILING DATE OF THE
UNITED STATES PATENT APPLICATION WHICH ISSUED INTO SUCH PATENT, (II) THE
PRIORITY DATE UNDER 35 U.S.C. § 119 FOR SUCH PATENT, OR (III) THE PRIORITY DATE
UNDER 35 U.S.C. § 120 FOR SUCH PATENT.


 


1.13                           “RELATED PATENTS” MEANS, WITH RESPECT TO ANY
PATENT, ANY CONTINUATIONS, DIVISIONALS, CONTINUATIONS-IN-PART, PARENTS,
COUNTERPARTS, REEXAMINATIONS, REISSUES, EXTENSIONS AND RENEWALS, IN ALL
COUNTRIES OF THE WORLD.

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

3

--------------------------------------------------------------------------------


 


1.14                           “SUBSIDIARY” MEANS, WITH RESPECT TO A GIVEN PARTY
OR PERSON (THE “PARENT”), ANY OTHER PERSON WHERE THE PARENT DIRECTLY OR
INDIRECTLY OWNS OR CONTROLS (I) MORE THAN FIFTY PERCENT (50%) OF THE AGGREGATE
VOTING POWER OF SUCH OTHER PERSON, OR (II) IN COUNTRIES WHERE THE PERCENTAGE
OWNERSHIP BY A FOREIGN PARENT IS LIMITED BY LAW TO NO MORE THAN FIFTY PERCENT
(50%), THE MAXIMUM PERCENTAGE OF THE AGGREGATE VOTING POWER PERMITTED UNDER
APPLICABLE LAW, BUT IN NO EVENT LESS THAN FORTY FIVE PERCENT (45%). A PERSON
SHALL BE DEEMED TO BE A SUBSIDIARY UNDER THIS AGREEMENT ONLY SO LONG AS SUCH
OWNERSHIP OR CONTROL EXISTS. NOTWITHSTANDING THE FOREGOING, A SUBSIDIARY OF A
PARTY SHALL ONLY BE ENTITLED TO RECEIVE THE BENEFIT OF THE LICENSES AND
COVENANTS GRANTED UNDER THIS AGREEMENT TO ITS PARENT SO LONG AS SUCH PARTY ALSO
HAS (AND HAS NOT CONTRACTUALLY OR OTHERWISE FORFEITED) A PERCENTAGE ECONOMIC
INTEREST IN SUCH SUBSIDIARY AT LEAST EQUAL TO THE MINIMUM PERCENTAGE OF VOTING
POWER REQUIRED UNDER (I) OR (II) ABOVE, AS APPLICABLE (“MINIMUM ECONOMIC
INTEREST”). IT IS UNDERSTOOD THAT, WITH RESPECT TO A SUBSIDIARY, THE MINIMUM
ECONOMIC INTEREST IS ONLY REQUIRED FOR PURPOSES OF RECEIVING THE BENEFIT OF
LICENSES AND COVENANTS GRANTED UNDER THIS AGREEMENT TO ITS PARENT AND SHALL NOT
BE CONSTRUED AS RESTRICTING A SUBSIDIARY’S OBLIGATION TO GRANT LICENSES AND
COVENANTS UNDER THIS AGREEMENT.


 


1.15                           “THIRD PARTY” MEANS A PERSON OTHER THAN A PARTY
TO THIS AGREEMENT OR A SUBSIDIARY OF A PARTY TO THIS AGREEMENT.


 


1.16                           “VOTING POWER” MEANS THE RIGHT TO EXERCISE VOTING
POWER WITH RESPECT TO THE ELECTION OF DIRECTORS OR SIMILAR MANAGING AUTHORITY OF
A PERSON (WHETHER THROUGH DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF SHARES OR
SECURITIES OF SUCH PERSON OR OTHERWISE).


 


ARTICLE II– LICENSE GRANTS


 


2.1                                 AVISTAR LICENSE TO POLYCOM. SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTIONS 2.5 AND 2.6, AVISTAR AND ITS SUBSIDIARIES
HEREBY GRANT TO POLYCOM AND ITS SUBSIDIARIES A NON-EXCLUSIVE, FULLY PAID-UP,
WORLDWIDE LICENSE, UNDER THE AVISTAR PATENTS, TO MAKE, HAVE MADE, USE, LEASE,
SELL (DIRECTLY AND INDIRECTLY THROUGH MULTIPLE TIERS OF DISTRIBUTION), OFFER TO
SELL AND IMPORT LICENSED PRODUCTS AND TO PRACTICE ANY PROCESS, METHOD OR
PROCEDURE. WITHOUT LIMITING THE FOREGOING, AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY, AVISTAR COVENANTS, ON ITS OWN BEHALF AND ON BEHALF OF ITS
SUBSIDIARIES, THAT IT WILL NOT ASSERT CLAIMS OF INFRINGEMENT OF ANY OF THE
AVISTAR PATENTS AGAINST POLYCOM, ITS SUBSIDIARIES, [***] OF [***] ([***] OR
[***]),[***] ([***] OR [***]),[***] ([***] OR [***], INCLUDING [***]) OR [***]
([***] AND [***]) WITH RESPECT TO ANY [***] OF [***] OR ITS [***] AND/OR [***]
CONFERENCING [***], INCLUDING BOTH [***] AND [***], WITH [***] (WHETHER FROM
[***], ITS SUBSIDIARIES OR [***]) WHERE SUCH [***] (OR ITS SUBSIDIARIES’) [***]
AND/OR [***] PRODUCTS ARE [***] FOR [***] IN SUCH [***].


 


2.2                                 POLYCOM LICENSE TO AVISTAR. SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTIONS 2.5 AND 2.6, POLYCOM AND ITS SUBSIDIARIES
HEREBY GRANT TO AVISTAR COMMUNICATIONS AND ITS SUBSIDIARIES (INCLUDING CPI) A
NON-EXCLUSIVE, FULLY PAID-UP, WORLDWIDE LICENSE, UNDER THE POLYCOM PATENTS TO
MAKE, HAVE MADE, USE, LEASE, SELL (DIRECTLY AND INDIRECTLY THROUGH MULTIPLE
TIERS OF DISTRIBUTION),

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

4

--------------------------------------------------------------------------------


 


OFFER TO SELL AND IMPORT LICENSED PRODUCTS AND TO PRACTICE ANY PROCESS, METHOD
OR PROCEDURE. WITHOUT LIMITING THE FOREGOING, AND NOTWITHSTANDING ANYTHING TO
THE CONTRARY, POLYCOM COVENANTS, ON ITS OWN BEHALF AND ON BEHALF OF ITS
SUBSIDIARIES, THAT IT WILL NOT ASSERT CLAIMS OF INFRINGEMENT OF ANY OF THE
POLYCOM PATENTS AGAINST AVISTAR, ITS SUBSIDIARIES (INCLUDING CPI), [***] OF
[***] ([***] OR [***]), [***] ([***] OR [***]), [***] ([***] OR [***], INCLUDING
[***]) OR [***] ([***] OR [***]) WITH RESPECT TO ANY [***] OF [***] OR ITS [***]
AND/OR [***] CONFERENCING [***], INCLUDING BOTH [***] AND [***], WITH [***]
(WHETHER FROM [***], ITS SUBSIDIARIES OR [***]) WHERE SUCH [***] (OR AVISTAR’S
SUBSIDIARIES’) [***] AND/OR [***] PRODUCTS ARE [***] FOR [***] IN SUCH [***].


 


2.3                                 DISTRIBUTION OF SOFTWARE PRODUCTS. IT IS
UNDERSTOOD THAT LICENSED PRODUCTS THAT ARE SOFTWARE MAY BE DISTRIBUTED BY
PROVIDING A COPY TO A CUSTOMER OR VAR, OEM OR OTHER DISTRIBUTOR AND ALLOWING THE
CUSTOMER OR VAR, OEM OR OTHER DISTRIBUTOR TO REPRODUCE THE SOFTWARE. THE PATENT
LICENSES SET FORTH IN SECTIONS 2.1 AND 2.2 SHALL EXTEND TO SUCH SOFTWARE
PRODUCTS AND MAY INCLUDE MODIFICATIONS WHERE THE SOFTWARE PRODUCTS ARE
REPRODUCED AND DISTRIBUTED IN SUBSTANTIALLY THE SAME FORM AS PROVIDED BY THE
LICENSED PARTY OR ITS SUBSIDIARY TO THE RESPECTIVE CUSTOMER OR VAR, OEM OR OTHER
DISTRIBUTOR, INCLUDING MODIFICATIONS FOR INSTALLATION, INTEROPERABILITY OR
INTEGRATION WITH OTHER SOFTWARE, SYSTEMS OR ENVIRONMENTS.


 


2.4                                 INDIRECT INFRINGEMENT. DURING THE TERM OF
THIS AGREEMENT, EACH PARTY AND ITS SUBSIDIARIES COVENANT NOT TO SUE THE OTHER
PARTY AND ITS SUBSIDIARIES ON ANY CLAIM THAT THE OTHER PARTY OR ANY OF ITS
SUBSIDIARIES CONTRIBUTORILY INFRINGES OR INDUCES INFRINGEMENT OF ANY AVISTAR
PATENT OR POLYCOM PATENT, AS APPLICABLE. EACH PARTY AGREES THAT THIS SECTION 2.4
SHALL NOT BE CONSTRUED AS PROVIDING ANY RIGHTS OR LICENSES TO ANY THIRD PARTY.


 


2.5                                 NO RIGHT TO ACT AS A FOUNDRY OR CONTRACT
MANUFACTURER. THE LICENSES SET FORTH IN SECTIONS 2.1 AND 2.2 SHALL NOT INCLUDE
THE RIGHT, UNDER ANY AVISTAR PATENTS OR POLYCOM PATENTS, TO MANUFACTURE OR HAVE
MANUFACTURED PRODUCTS AS A FOUNDRY OR CONTRACT MANUFACTURER FOR A THIRD PARTY
BASED ON DESIGNS PROVIDED BY SUCH THIRD PARTY.


 


2.6                                 HAVE MADE RIGHTS; COVENANT REGARDING [***].


 


(A)                                  THE “HAVE MADE” RIGHTS UNDER THE LICENSES
SET FORTH IN SECTIONS 2.1 AND 2.2 ONLY APPLY WHEN THE DESIGNS, WORKING DRAWINGS
OR SPECIFICATIONS FOR THE RESPECTIVE LICENSED PRODUCT ARE OWNED OR LICENSED AND
PROVIDED BY A PARTY OR ITS SUBSIDIARY AND DO NOT EXTEND TO “OFF THE SHELF”
PRODUCTS OF A THIRD PARTY SUPPLIER THAT ARE MADE GENERALLY AVAILABLE BY SUCH
SUPPLIER TO OTHER THIRD PARTIES.


 


(B)                                 IF EITHER PARTY OR ANY OF ITS SUBSIDIARIES
[***] A [***] OF A [***] FOR [***] AS A [***] IN A [***], [***] OR [***] (THE
PARTY’S OR ITS SUBSIDIARY’S [***] BEING A “[***]”) WHICH [***] IS A [***] OF
SUCH PARTY OR ANY OF ITS SUBSIDIARIES (EXCEPT WITH RESPECT TO THE [***] AS A
[***] THEREIN), THEN THE OTHER PARTY AND ITS SUBSIDIARIES HEREBY AGREE NOT TO
ASSERT ANY CLAIM OF INFRINGEMENT OF ANY AVISTAR PATENTS OR POLYCOM PATENTS, AS
APPLICABLE, AGAINST [***] SUCH PARTY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
THE [***], [***], [***], [***] AND/OR [***] OF THE RESPECTIVE [***] AS A [***]
IN SUCH [***];[***] ANY [***] ([***] OR [***]), [***] ([***] OR [***]) OR [***]
([***] OR [***],

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

5

--------------------------------------------------------------------------------


 


INCLUDING [***]) OR [***] ([***] AND [***]) OF SUCH PARTY OR ANY OF ITS
SUBSIDIARIES WITH RESPECT TO THE [***] FOR THE [***], [***], [***] FOR [***]
AND/OR [***] OF THE RESPECTIVE [***] AS A [***] IN SUCH [***]. IT IS EXPRESSLY
ACKNOWLEDGED AND AGREED THAT EACH PARTY RESERVES THE RIGHT TO BRING A SUIT FOR
PATENT INFRINGEMENT AGAINST THE [***], INCLUDING WITH RESPECT TO THE [***] AS A
[***] OF THE [***], WITHOUT RESTRICTION OR LIMITATION BY THIS SECTION 2.6.


 


2.7                                 SUBSIDIARIES. EACH PARTY INTENDS FOR THIS
AGREEMENT TO EXTEND TO ALL OF ITS SUBSIDIARIES WITH RESPECT TO THE LICENSES
GRANTED BY SUCH PARTY TO THE OTHER PARTY UNDER THIS AGREEMENT. THE PARTIES AGREE
THAT, TO THE EXTENT THEY ARE NOT ALREADY BOUND, EACH PARTY SHALL USE BEST
EFFORTS TO ENSURE THAT ALL SUCH SUBSIDIARIES ARE BOUND BY THE TERMS OF THIS
AGREEMENT. IF ANY SUBSIDIARY OF A PARTY IS NOT BOUND TO THIS AGREEMENT FOR ANY
REASON AND MAKES AN ASSERTION OF INFRINGEMENT THAT WOULD BE PRECLUDED BY THE
RELEASES, LICENSES AND COVENANTS HEREUNDER IF SUCH SUBSIDIARY WERE BOUND, THEN
SUCH PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND ITS
SUBSIDIARIES AND THEIR RESELLERS (DIRECT AND INDIRECT), DISTRIBUTORS (DIRECT AND
INDIRECT), CUSTOMERS (DIRECT AND INDIRECT, INCLUDING OEM CUSTOMERS) AND END
USERS (DIRECT AND INDIRECT) FOR ANY COSTS AND EXPENSES (INCLUDING REASONABLE
FEES OF ATTORNEYS AND OTHER PROFESSIONALS), LIABILITIES, DAMAGES AND LOSSES
RESULTING FROM SUCH ASSERTION OF INFRINGEMENT.


 


2.8                                 NON-CIRCUMVENTION.


 


(A)                                  EACH PARTY AGREES TO TAKE ALL STEPS THAT
ARE REASONABLE AND IN GOOD FAITH UNDER THE CIRCUMSTANCES TO ENSURE THAT ALL
PATENTS ARE LICENSED UNDER THIS AGREEMENT THAT ARE DIRECTED TO INVENTIONS THAT
ARE MADE BY ITS AND ITS SUBSIDIARIES’ EMPLOYEES AND/OR INDIVIDUAL CONTRACTORS.


 


(B)                                 BOTH PARTIES UNDERSTAND AND ACKNOWLEDGE THAT
THERE ARE CIRCUMSTANCES IN WHICH A PARTY COULD REASONABLY AGREE IN GOOD FAITH
WITH AN INDEPENDENT THIRD PARTY THAT THE PARTY WOULD FORGO RIGHTS TO LICENSE
AND/OR ENFORCE PATENTS DIRECTED TO INVENTIONS DEVELOPED IN CONJUNCTION WITH
EMPLOYEES AND/OR CONTRACTORS OF OR FOR SUCH THIRD PARTY. FOR EXAMPLE, BOTH
PARTIES UNDERSTAND THAT IT COULD BE REASONABLE UNDER THE CIRCUMSTANCES FOR A
PARTY TO AGREE IN GOOD FAITH TO FORGO RIGHTS TO LICENSE AND/OR ENFORCE PATENTS
DIRECTED TO INVENTIONS THAT ARISE OUT OF:  (I) BONA FIDE JOINT DEVELOPMENT
PROJECTS BASED IN SUBSTANTIAL PART ON THE PRE-EXISTING TECHNOLOGY OF AN
INDEPENDENT THIRD PARTY; OR (II) BONA FIDE JOINT DEVELOPMENT PROJECTS UNDERTAKEN
WITH THE SIGNIFICANT ASSISTANCE OF THE EMPLOYEES AND/OR CONTRACTORS OF AN
INDEPENDENT THIRD PARTY.


 


(C)                                  IF A PARTY, IN GOOD FAITH, DOES NOT OBTAIN
THE RIGHT TO GRANT LICENSES AND COVENANTS UNDER A PATENT OF THE FULL SCOPE SET
FORTH IN THIS AGREEMENT, THEN THE RELEASES, LICENSES AND COVENANTS GRANTED UNDER
SUCH PATENT SHALL BE OF THE BROADEST SCOPE THAT SUCH PARTY OR ANY OF ITS
SUBSIDIARIES HAS THE RIGHT TO GRANT.


 


(D)                                 IF A PATENT IS SUBJECT TO PAYMENT
OBLIGATIONS TO A THIRD PARTY (OTHER THAN TO A THIRD PARTY FOR INVENTIONS MADE BY
SUCH THIRD PARTY WHILE EMPLOYED BY THE RESPECTIVE PARTY OR ANY OF ITS
SUBSIDIARIES) AND WOULD OTHERWISE QUALIFY AS AN AVISTAR PATENT OR POLYCOM
PATENT, AS APPLICABLE, THE OTHER PARTY SHALL HAVE THE RIGHT TO INCLUDE SUCH
PATENT UNDER THE LICENSES AND

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

6

--------------------------------------------------------------------------------


 


COVENANTS GRANTED TO SUCH OTHER PARTY AND ITS SUBSIDIARIES UNDER THIS AGREEMENT
SO LONG AS SUCH OTHER PARTY AGREES IN WRITING TO, AND ACTUALLY DOES, MAKE ALL
PAYMENTS REQUIRED TO BE MADE TO THE THIRD PARTY AS A RESULT OF SUCH LICENSES AND
COVENANTS AND HOLDS THE GRANTING PARTY HARMLESS WITH RESPECT TO SUCH PAYMENT
OBLIGATIONS.


 


(E)                                  IF A PARTY OR ANY OF ITS SUBSIDIARIES OWNS
OR HAS THE RIGHT TO ENFORCE, OR CAN CONTROL OR CAUSE THE ENFORCEMENT OF, OR HAS
A FINANCIAL INTEREST IN THE ENFORCEMENT OF ANY PATENT THAT WOULD QUALIFY AS A
AVISTAR PATENT OR POLYCOM PATENT, AS APPLICABLE, IF OWNED BY THE RESPECTIVE
PARTY OR ANY OF ITS SUBSIDIARIES, SUCH PARTY AND ITS SUBSIDIARIES SHALL NOT TAKE
ANY ACTION TO ENFORCE OR PERMIT OR CAUSE THE ENFORCEMENT OF SUCH PATENT AGAINST
THE OTHER PARTY OR ANY OF ITS SUBSIDIARIES WITHIN THE SCOPE OF THE LICENSES AND
COVENANTS SET FORTH IN THIS AGREEMENT.


 


(F)                                    IF A PARTY OR ANY OF ITS SUBSIDIARIES IS
ENTITLED TO RECEIVE ANY SHARE OF MONEY DAMAGES AND/OR ROYALTIES FOR A PATENT
OWNED SOLELY OR JOINTLY BY A THIRD PARTY AND CANNOT PREVENT THE INDEPENDENT
ENFORCEMENT OF SUCH PATENT BY THE THIRD PARTY NOTWITHSTANDING COMPLIANCE WITH
ITS OBLIGATIONS UNDER SUBSECTION (A) AND (E) ABOVE, THEN SUCH PARTY AND ITS
SUBSIDIARIES SHALL REIMBURSE THE OTHER PARTY AND ITS SUBSIDIARIES FOR ANY SUCH
AMOUNTS WHICH IT IS ENTITLED TO RECEIVE AND ACTUALLY RECEIVES IF SUCH PATENT IS
ENFORCED AGAINST SUCH OTHER PARTY OR ITS RESPECTIVE SUBSIDIARY.


 


2.9                                 NO OTHER RIGHTS. NO RIGHTS OR LICENSES ARE
GRANTED UNDER ANY PATENTS EXCEPT AS EXPRESSLY PROVIDED HEREIN, WHETHER BY
IMPLICATION, ESTOPPEL OR OTHERWISE. WITHOUT LIMITING THE FOREGOING SENTENCE,
(I) NO RIGHT TO GRANT SUBLICENSES IS GRANTED UNDER THE LICENSES SET FORTH THIS
AGREEMENT; (II) EXCEPT AS EXPRESSLY SET FORTH IN SECTION [***], NO LICENSE IS
GRANTED, EITHER DIRECTLY OR BY IMPLICATION, ESTOPPEL OR OTHERWISE, TO ANY THIRD
PARTY FOR THE COMBINATION OF ANY LICENSED PRODUCTS PURCHASED FROM A PARTY OR ITS
SUBSIDIARY WITH ANY OTHER ITEMS THAT ARE NOT LICENSED PRODUCTS; AND (III) NO
RIGHT OR LICENSE IS GRANTED UNDER ANY DESIGN PATENT, COPYRIGHTS, TRADEMARKS,
MASK WORK RIGHTS, OR TRADE SECRET RIGHTS OF EITHER PARTY OR ANY OF ITS
SUBSIDIARIES.


 

2.10                           Negation of Avistar Patent Warranties. With
respect to the licenses granted by Avistar to Polycom and its Subsidiaries
pursuant to this Article II, nothing in this Agreement shall be construed (i) as
a warranty or representation by Avistar as to the validity or scope of the
Avistar Patents; (ii) as a warranty or representation that anything made, used,
sold, imported or otherwise disposed of under the license granted by Avistar is
or will be free from infringement of the Patents, copyrights, trade secrets,
trademarks or other rights of any Third Parties; (iii) as granting by
implication, estoppel or otherwise any licenses or rights under Patents or other
intellectual property rights of Avistar other than as express granted in this
Article II, regardless of whether such Patents are dominant or subordinate to
the Avistar Patents; or (iv) (a) to require Avistar to file any Patent
application, (b) a warranty that Avistar will be successful in securing the
grant of any Patent or reissue or extensions thereof, or (c) to require Avistar
to pay any maintenance fees or take any other stapes to maintain the Avistar
Patents. Avistar does not assume any responsibility for the manufacture or use
of any product manufactured or sold under the license granted in Section 2.1.
All warranties in connection with such products shall be made exclusively by
Polycom or its Subsidiaries as the manufacturers or sellers of such products.

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

7

--------------------------------------------------------------------------------


 

2.11                           Negation of Polycom Patent Warranties. With
respect to the licenses granted by Polycom and its Subsidiaries to Avistar
pursuant to this Article II, nothing in this Agreement shall be construed (i) as
a warranty or representation by Polycom or its Subsidiaries as to the validity
or scope of the Polycom Patents; (ii) as a warranty or representation that
anything made, used, sold, imported or otherwise disposed of under the license
granted by Polycom or its Subsidiaries is or will be free from infringement of
the Patents, copyrights, trade secrets, trademarks or other rights of any Third
Parties; (iii) as granting by implication, estoppel or otherwise any licenses or
rights under patents or other intellectual property rights of Polycom or its
Subsidiaries other than as express granted in this Article II, regardless of
whether such Patents are dominant or subordinate to the Polycom Patents; or
(iv) (a) to require Polycom or its Subsidiaries to file any Patent application,
(b) a warranty that Polycom or its Subsidiaries will be successful in securing
the grant of any Patent or reissue or extensions thereof, or (c) to require
Polycom or its Subsidiaries to pay any maintenance fees or take any other stapes
to maintain the Polycom Patents. Polycom and its Subsidiaries do not assume any
responsibility for the manufacture or use of any product manufactured or sold
under the license granted in Section 2.2. All warranties in connection with such
products shall be made exclusively by Avistar as the manufacturer or seller of
such products.

 


ARTICLE III – TERM AND TERMINATION


 


3.1                                 TERM. THE TERM OF THIS AGREEMENT SHALL
COMMENCE UPON THE EFFECTIVE DATE AND SHALL CONTINUE UNTIL THE EXPIRATION OF THE
LAST TO EXPIRE OF THE POLYCOM PATENTS AND AVISTAR PATENTS. ALL LICENSES AND
COVENANTS GRANTED UNDER THIS AGREEMENT ARE IRREVOCABLE AND NON-TERMINABLE
(EXCEPT TO THE EXTENT SUCH LICENSES MAY BE LIMITED AS EXPRESSLY SET FORTH IN
ARTICLE IV OR SECTION 6.7).


 


ARTICLE IV– CHANGE OF CONTROL AND SUBSIDIARIES


 


4.1                                 CHANGE OF CONTROL. IN THE EVENT OF A CHANGE
OF CONTROL OF EITHER POLYCOM OR AVISTAR:


 


(A)                                  THE LICENSED PRODUCTS OF THE PARTY SUBJECT
TO THE CHANGE OF CONTROL (“ACQUIRED PARTY”) SHALL BE LIMITED TO EXISTING
PRODUCTS OF THE ACQUIRED PARTY AND ITS SUBSIDIARIES AT THE TIME OF THE CHANGE OF
CONTROL AND [***] THERETO. THE LICENSES GRANTED UNDER THIS AGREEMENT SHALL NOT
APPLY TO EXISTING PRODUCTS OF (I) ANY THIRD PARTY INVOLVED IN SUCH CHANGE OF
CONTROL OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY, THE “ACQUIRER”) AT THE TIME OF
THE CHANGE OF CONTROL OR ANY [***] THERETO, OR (II) ANY PERSON THAT IS ACQUIRED
BY THE ACQUIRER OR ANY OF ITS SUBSIDIARIES SUBSEQUENT TO THE CHANGE OF CONTROL,
INCLUDING ANY PERSON ACQUIRED BY THE ACQUIRED PARTY SUBSEQUENT TO THE CHANGE OF
CONTROL. THE LICENSED PRODUCTS OF THE NON-ACQUIRED PARTY SHALL NOT BE LIMITED AS
A RESULT OF THE CHANGE OF CONTROL.


 


(B)                                 THE LICENSES AND COVENANTS GRANTED BY EACH
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE LIMITED SOLELY TO THOSE PATENTS
OWNED OR LICENSABLE BY EACH PARTY AND ITS

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

8

--------------------------------------------------------------------------------


 


SUBSIDIARIES PRIOR TO THE DATE OF THE CHANGE OF CONTROL AND SHALL NOT EXTEND TO
ANY PATENTS OF THE ACQUIRER. IF THE CAPTURE PERIOD HAS NOT ALREADY ENDED, THE
CAPTURE PERIOD (AS APPLICABLE TO BOTH PARTIES) SHALL BE SHORTENED TO TERMINATE
AS OF THE EFFECTIVE DATE OF THE CHANGE OF CONTROL.


 


(C)                                  A SUBSEQUENT CHANGE OF CONTROL OF THE
ACQUIRED PARTY SHALL NOT BE CONSTRUED AS FURTHER LIMITING OR EXPANDING THE
LICENSES GRANTED TO THE ACQUIRED PARTY. IN SUCH EVENT, THE LICENSED PRODUCTS OF
THE ACQUIRED PARTY SHALL REMAIN LIMITED TO THE EXISTING PRODUCTS OF THE ACQUIRED
PARTY AND ITS SUBSIDIARIES AT THE TIME OF THE INITIAL CHANGE OF CONTROL AND
[***] THERETO AS DESCRIBED IN SECTION 4.1(A) ABOVE.


 


4.2                                 SUBSIDIARIES.


 


(A)                                  NEW SUBSIDIARIES. IF A PERSON BECOMES A
SUBSIDIARY OF A PARTY AFTER THE EFFECTIVE DATE, THEN: (X) SUCH SUBSIDIARY SHALL
BE GRANTED THE LICENSES AND COVENANTS SET FORTH IN THIS AGREEMENT; AND (Y) THE
PATENTS OF SUCH SUBSIDIARY SHALL BE SUBJECT TO THE LICENSES AND COVENANTS
GRANTED TO THE OTHER PARTY AND ITS SUBSIDIARIES UNDER THIS AGREEMENT. IN
ADDITION, IF THE OTHER PARTY IS NOT ACTIVELY ENGAGED (AS DEFINED BELOW) WITH
SUCH PERSON REGARDING INFRINGEMENT OF AVISTAR PATENTS OR POLYCOM PATENTS, AS THE
CASE MAY BE, AT THE TIME SUCH PERSON ENTERS INTO A DEFINITIVE AGREEMENT TO
BECOME A SUBSIDIARY OF A PARTY, THEN: (A) SUCH SUBSIDIARY SHALL BE RELEASED FROM
ANY LIABILITY FOR PAST INFRINGEMENT OF AVISTAR PATENTS OR POLYCOM PATENTS, AS
APPLICABLE, WITHIN THE SCOPE OF THE LICENSES AND COVENANTS GRANTED IN THIS
AGREEMENT ; AND (B) THE OTHER PARTY AND ITS SUBSIDIARIES SHALL BE RELEASED FROM
ANY LIABILITY FOR PAST INFRINGEMENT OF THE PATENTS OF SUCH SUBSIDIARY WITHIN THE
SCOPE OF THE LICENSES AND COVENANTS GRANTED IN THIS AGREEMENT. AS USED ABOVE,
“ACTIVELY ENGAGED” MEANS THAT THE OTHER PARTY (I) HAS SUED AND SERVED A
COMPLAINT UPON THE RESPECTIVE PERSON FOR INFRINGEMENT OF AVISTAR PATENTS OR
POLYCOM PATENTS, AS APPLICABLE, AND SUCH SUIT REMAINS PENDING; OR (II) HAS
PROVIDED WRITTEN NOTICE OF PATENT INFRINGEMENT OF AVISTAR PATENTS OR POLYCOM
PATENTS, AS APPLICABLE, TO THE RESPECTIVE PERSON AND IS ACTIVELY ENGAGED IN
NEGOTIATIONS TO GRANT A ROYALTY-BEARING LICENSE TO THE RESPECTIVE PERSON FOR
SUCH AVISTAR PATENTS OR POLYCOM PATENTS, AS APPLICABLE, INCLUDING THE EXCHANGE,
BY BOTH SIDES, OF DEFINITIVE TERMS FOR THE RESPECTIVE AGREEMENT.


 


(B)                                 FORMER SUBSIDIARIES. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN SECTION 4.4 BELOW, IF A PERSON (INCLUDING CPI IF IT
CEASES TO QUALIFY AS A SUBSIDIARY OF AVISTAR COMMUNICATIONS) CEASES TO QUALIFY
AS A SUBSIDIARY OF A PARTY (“FORMER SUBSIDIARY”), THEN:


 

(I)             THE LICENSES AND COVENANTS GRANTED TO THE FORMER SUBSIDIARY
SHALL TERMINATE ON THE DATE THE FORMER SUBSIDIARY CEASES TO BE A SUBSIDIARY
UNDER THIS AGREEMENT; AND

 

(II)          THE LICENSES AND COVENANTS GRANTED HEREUNDER TO THE OTHER PARTY
AND ITS SUBSIDIARIES WITH RESPECT TO PATENTS OF THE FORMER SUBSIDIARY SHALL
CONTINUE UNTIL THE EXPIRATION OF EACH SUCH PATENTS, INCLUDING PATENTS BASED ON
APPLICATIONS FILED PRIOR TO THE DATE IT CEASED TO BE A SUBSIDIARY UNDER THIS
AGREEMENT AND RELATED PATENTS; PROVIDED, HOWEVER, THAT SUCH LICENSES AND
COVENANTS SHALL NOT EXTEND TO PATENTS OF THE FORMER SUBSIDIARY WHERE THE FORMER
SUBSIDIARY FIRST ACQUIRES RIGHTS TO SUCH PATENTS AFTER THE DATE IT CEASES TO BE
A SUBSIDIARY UNDER THIS AGREEMENT.

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

9

--------------------------------------------------------------------------------


 


4.3                                 DIVESTITURE OF BUSINESS OR ASSETS. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN SECTION 4.4 BELOW:


 


(A)                                  IF A PARTY OR ANY OF ITS SUBSIDIARIES SPINS
OUT OR TRANSFERS A PORTION OF ITS BUSINESS OR ASSETS SUCH THAT THE SPUN-OUT OR
TRANSFERRED BUSINESS OR ASSETS ARE NO LONGER PART OF A PARTY OR ANY OF ITS
SUBSIDIARIES UNDER THIS AGREEMENT, THEN THE LICENSES AND COVENANTS GRANTED TO
SUCH PARTY UNDER THIS AGREEMENT SHALL NOT EXTEND TO SUCH BUSINESS (OR WITH
RESPECT TO THE PRODUCTS MANUFACTURED, DISTRIBUTED, IMPORTED, MARKETED, LEASED,
SOLD OR USED BY SUCH BUSINESS) OR ASSETS AFTER THE SPIN OUT OR TRANSFER.


 


(B)                                 IF A PARTY OR ANY OF ITS SUBSIDIARIES
ASSIGNS OR TRANSFERS ANY AVISTAR PATENTS OR POLYCOM PATENTS, AS APPLICABLE, THE
LICENSES AND COVENANTS GRANTED TO THE OTHER PARTY AND ITS SUBSIDIARIES WITH
RESPECT TO THOSE PATENTS SHALL REMAIN IN EFFECT, AND THE TRANSFERRING PARTY OR
SUBSIDIARY SHALL ENTER INTO A WRITTEN AGREEMENT WITH THE TRANSFEREE MAKING ANY
SUCH ASSIGNMENT OR TRANSFER EXPRESSLY SUBJECT TO THE LICENSES AND COVENANTS SET
FORTH IN THIS AGREEMENT.


 


4.4                                 [***] OF MATERIAL [***].


 


(A)                                  IF A PARTY OR ANY OF ITS SUBSIDIARIES
[***][***] OR [***] OF THE [***] OR [***] OF A [***] (AS DEFINED BELOW) TO A
[***] (“[***]”) FOR A [***] OF AT [***][***] [***] ([***]) (WHETHER [***],[***]
OR OTHER [***] OF [***]), THEN THE [***] UNDER [***] SHALL [***] TO APPLY TO THE
[***] OF THE [***] AS OF THAT DATE OF [***] OF SUCH [***] THAT ARE [***] TO THE
[***] NOTWITHSTANDING SUCH [***].


 


(B)                                 AS USED IN THIS SECTION 4.4, A “[***]” MEANS
A MATERIAL AND SUBSTANTIAL [***] OF A [***] THAT HAS, AMONG OTHER THINGS, ALL OF
THE FOLLOWING: (I) ALL OF THE [***] FOR ONE OR MORE [***], INCLUDING AT LEAST
[***] OF [***]; (II) [***] WHO [***] SUCH [***]; (III) [***] OR OTHER [***]
RELATING TO SUCH [***]; AND (III) [***] RELATED TO SUCH [***]. AS USED HEREIN, A
[***] INVOLVING A “[***]” AS DESCRIBED HEREIN MAY BE AN [***] OR MAY BE BY [***]
OF A [***], IN WHICH EVENT THE PROVISIONS OF THIS SECTION 4.4 SHALL APPLY,
RATHER THAN THE PROVISIONS OF SECTION [***] AND [***] ABOVE.


 


ARTICLE V–AVISTARVOSTM PRODUCTS


 


5.1                                 MOST FAVORED RIGHTS. POLYCOM SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO PURCHASE AVISTARVOSTM PRODUCTS AT A PRICE, AND
ON TERMS AND CONDITIONS, THAT ARE NO LESS FAVORABLE THAN THOSE THAT AVISTAR OR
ANY OF ITS SUBSIDIARIES MAKES AVAILABLE TO ANY OTHER CUSTOMER OF THE
AVISTARVOSTM PRODUCTS PURCHASING THE AVISTARVOSTM PRODUCTS.


 


5.2                                 AUDIT. AVISTAR AND ITS SUBSIDIARIES AGREE TO
KEEP FULL, CLEAR AND ACCURATE RECORDS TO DOCUMENT AND CONFIRM COMPLIANCE WITH
ITS OBLIGATIONS UNDER SECTION 5.1. UPON ITS PURCHASE OF AVISTARVOSTM PRODUCTS OR
REQUEST FOR A QUOTE UNDER WHICH IT MAY PURCHASE AVISTARVOSTM PRODUCTS, POLYCOM
SHALL HAVE THE RIGHT TO HAVE AN INDEPENDENT AUDITOR INSPECT AND AUDIT SUCH
RECORDS DURING REGULAR BUSINESS HOURS TO CONFIRM AVISTAR’S AND ITS SUBSIDIARIES’
COMPLIANCE WITH SECTION 5.1. IN NO EVENT SHALL SUCH AUDIT BE HELD MORE THAN ONE
TIME IN A CALENDAR YEAR DURING,

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

10

--------------------------------------------------------------------------------


 


UNLESS AN AUDIT UNCOVERS A MATERIAL NON-COMPLIANCE. POLYCOM SHALL BEAR ITS OWN
COSTS FOR SUCH AUDIT, UNLESS THE AUDIT UNCOVERS A MATERIAL NON-COMPLIANCE, IN
WHICH CASE AVISTAR SHALL REIMBURSE POLYCOM FOR THE COSTS OF SUCH AUDIT.


 


ARTICLE VI– MISCELLANEOUS PROVISIONS


 


6.1                                 REPRESENTATIONS AND WARRANTIES.


 


(A)                                  EACH OF THE PARTIES HERETO REPRESENTS AND
WARRANTS THAT IT HAS THE RIGHT TO GRANT THE LICENSES AND COVENANTS GRANTED BY
SUCH PARTY UNDER THIS AGREEMENT.


 


(B)                                 POLYCOM REPRESENTS AND WARRANTS THAT
(I) POLYCOM OWNS THE PATENTS ASSERTED AGAINST AVISTAR IN THE LITIGATION, AND ANY
RELATED PATENTS THERETO, AND HAS THE RIGHT TO GRANT LICENSES AND COVENANTS WITH
RESPECT TO SUCH PATENTS OF THE FULL SCOPE SET FORTH HEREIN; (II) NO PAYMENT OF
CONSIDERATION TO ANY THIRD PARTY IS REQUIRED FOR THE LICENSES GRANTED WITH
RESPECT TO PATENTS OWNED BY POLYCOM OR ANY OF ITS SUBSIDIARIES AS OF THE
EFFECTIVE DATE; (III) NEITHER POLYCOM NOR ANY OF ITS SUBSIDIARIES HAS ANY
PARENT, AFFILIATE OR JOINT VENTURE (OTHER THAN POLYCOM OR ITS SUBSIDIARIES UNDER
THIS AGREEMENT) WHO OWNS OR CONTROLS ANY PATENTS AS OF THE EFFECTIVE DATE); AND
(IV) NEITHER POLYCOM NOR ANY OF ITS SUBSIDIARIES HAS ASSIGNED OR OTHERWISE
TRANSFERRED ITS RIGHTS TO ANY PATENTS IN THE ONE (1) YEAR PERIOD PRIOR TO THE
EFFECTIVE DATE WHICH WOULD OTHERWISE QUALIFY AS POLYCOM PATENTS IN THE ABSENCE
OF SUCH ASSIGNMENT OR TRANSFER.


 


(C)                                  AVISTAR REPRESENTS AND WARRANTS THAT
(I) AVISTAR OWNS THE PATENTS ASSERTED AGAINST POLYCOM IN THE LITIGATION, AND ANY
RELATED PATENTS THERETO, AND HAS THE RIGHT TO GRANT LICENSES AND COVENANTS WITH
RESPECT TO SUCH PATENTS OF THE FULL SCOPE SET FORTH HEREIN; (II) NO PAYMENT OF
CONSIDERATION TO ANY THIRD PARTY IS REQUIRED FOR THE LICENSES GRANTED WITH
RESPECT TO PATENTS OWNED BY AVISTAR OR ANY OF ITS SUBSIDIARIES AS OF THE
EFFECTIVE DATE; (III) NEITHER AVISTAR NOR ANY OF ITS SUBSIDIARIES HAS ANY
PARENT, AFFILIATE OR JOINT VENTURE (OTHER THAN AVISTAR OR ITS SUBSIDIARIES UNDER
THIS AGREEMENT) WHO OWNS OR CONTROLS ANY PATENTS AS OF THE EFFECTIVE DATE); AND
(IV) NEITHER AVISTAR NOR ITS SUBSIDIARIES HAS ASSIGNED OR OTHERWISE TRANSFERRED
ITS RIGHTS TO ANY PATENTS IN THE ONE (1) YEAR PERIOD PRIOR TO THE EFFECTIVE DATE
WHICH WOULD OTHERWISE QUALIFY AS AVISTAR PATENTS IN THE ABSENCE OF SUCH
ASSIGNMENT OR TRANSFER.


 


6.2                                 CONFIDENTIALITY OF TERMS. NEITHER PARTY
SHALL DISCLOSE THE TERMS OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY EXCEPT:


 


(A)                                        TO SUBSIDIARIES OF THE PARTIES IN
CONFIDENCE;


 


(B)                                       TO ANY GOVERNMENTAL BODY HAVING
JURISDICTION AND SPECIFICALLY REQUIRING SUCH DISCLOSURE (IN CONFIDENCE TO THE
EXTENT ALLOWED);


 


(C)                                        IN RESPONSE TO A VALID SUBPOENA OR AS
OTHERWISE MAY BE REQUIRED BY LAW (IN CONFIDENCE TO THE EXTENT ALLOWED);

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

11

--------------------------------------------------------------------------------


 


(D)                                       TO THE EXTENT REQUIRED, FOR THE
PURPOSES OF DISCLOSURE IN CONNECTION WITH THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY OTHER REPORTS FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY OTHER FILINGS, REPORTS OR
DISCLOSURES THAT MAY BE REQUIRED UNDER APPLICABLE LAWS OR REGULATIONS, PROVIDED
HOWEVER, THAT IN THE EVENT EITHER PARTY DETERMINES IT IS NECESSARY TO DISCLOSE
ANY TERMS BEYOND THOSE INCLUDED IN THE PRESS RELEASES ATTACHED AS EXHIBIT B TO
THE SETTLEMENT AGREEMENT OR THAT IT IS REQUIRED TO PUBLICLY FILE THIS AGREEMENT
OR THE SETTLEMENT AGREEMENT, THE DISCLOSING PARTY AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO RECEIVE CONFIDENTIAL TREATMENT FOR INFORMATION DEEMED
SENSITIVE AND SHALL GIVE THE OTHER PARTY REASONABLE PRIOR NOTICE OF ITS
INTENTION TO DISCLOSE SUCH INFORMATION;


 


(E)                                        TO A PARTY’S ACCOUNTANTS, LEGAL
COUNSEL AND OTHER FINANCIAL AND LEGAL ADVISORS, SUBJECT TO OBLIGATIONS OF
CONFIDENTIALITY;


 

(f)                                          as required during the course of
litigation, subject to protective orders or other similar protections as
applicable; or

 

(g)                                       to a [***] in connection with a [***]
or [***], of or with [***] provided that such disclosure shall be (i) on a
strictly limited, need-to-know basis, (ii) when such [***] is [***] to [***],
and (iii) on terms applicable to the most confidential information disclosed by
such party in connection with such [***] provided such terms are at least as
restrictive as set forth herein;

 

provided, however, that prior to any such disclosure pursuant to paragraphs
(c) and/or (f) hereof, the party seeking to make such disclosure shall notify
the other party and take reasonable actions in an effort to minimize the nature
and extent of such disclosure.

 


6.3                                 NOTICES. ALL NOTICES REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND, OR IF
DISPATCHED BY PREPAID AIR COURIER OR BY REGISTERED OR CERTIFIED AIRMAIL, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 

If to Avistar:

 

Avistar Communications Corporation

 

 

Attn: Chief Financial Officer

 

 

555 Twin Dolphin Drive

 

 

Suite 360

 

 

Redwood Shores, California 94065

 

 

 

If to Polycom:

 

Polycom, Inc.

 

 

General Counsel

 

 

4750 Willow Road

 

 

Pleasanton, CA 94588

 

 

 

with a copy to:

 

Polycom, Inc.

 

 

Attn: Chief Financial Officer

 

 

4750 Willow Road

 

 

Pleasanton, CA 94588

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

12

--------------------------------------------------------------------------------


 

Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery. Either party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such party as above provided at such
changed address.

 


6.4                                 ASSIGNMENT. NEITHER PARTY MAY ASSIGN THIS
AGREEMENT OR ANY RIGHT OR OBLIGATION UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT (I) AS PART OF A CHANGE OF CONTROL
TRANSACTION AS DEFINED IN SUBSECTION 1.4(I) ABOVE, IN WHICH EVENT THE LICENSED
RIGHTS GRANTED TO SUCH PARTY HEREUNDER SHALL BE LIMITED BY THE PROVISIONS SET
FORTH IN SECTION 4.1 ABOVE; OR (II) AS PART OF THE TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF A PARTY (WHETHER BY SALE, MERGER,
OPERATION OF LAW OR OTHERWISE) IN A TRANSACTION THAT IS NOT A CHANGE OF CONTROL,
SOLELY BECAUSE THE DIRECT AND INDIRECT HOLDERS OF AGGREGATE VOTING POWER OF THE
PARTY IMMEDIATELY PRIOR TO THE TRANSACTION OR SERIES OF RELATED TRANSACTIONS
WILL HOLD, DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE
AGGREGATE VOTING POWER OF THE SURVIVING OR TRANSFEREE PERSON IMMEDIATELY AFTER
THE TRANSACTION OR SERIES OF RELATED TRANSACTIONS. ANY ASSIGNMENT MADE IN
CONTRAVENTION OF THE FOREGOING SENTENCE SHALL BE VOID AB INITIO AND OF NO FORCE
OR EFFECT. SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR PERMITTED SUCCESSORS AND ASSIGNS.


 


6.5                                 GOVERNING LAW. THIS AGREEMENT AND MATTERS
CONNECTED WITH THE PERFORMANCE THEREOF SHALL BE CONSTRUED, INTERPRETED, APPLIED
AND GOVERNED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF
AMERICA AND THE STATE OF CALIFORNIA, WITHOUT REFERENCE TO CONFLICT OF LAWS
PRINCIPLES.


 


6.6                                 DISPUTE RESOLUTION. IF A DISPUTE ARISES
REGARDING THIS AGREEMENT, OR THE INTERPRETATION, BREACH, TERMINATION OR VALIDITY
THEREOF, THE SENIOR MANAGEMENT OF BOTH PARTIES SHALL MEET TO ATTEMPT TO RESOLVE
SUCH DISPUTES. IF THE SENIOR MANAGEMENT CANNOT RESOLVE THE DISPUTE, THE PARTIES
AGREE TO MEET FOR ONE (1) DAY WITH AN IMPARTIAL MEDIATOR TO ATTEMPT TO RESOLVE
SUCH DISPUTE. IF THE DISPUTE IS NOT RESOLVED BY SUCH MEDIATION, THEN THE PARTIES
AGREE THAT SUCH DISPUTE SHALL BE RESOLVED BY BINDING ARBITRATION IN SAN
FRANCISCO, CALIFORNIA BEFORE THREE (3) ARBITRATORS IN ACCORDANCE WITH THE
RULES OF THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”) IN EFFECT AS OF THE
EFFECTIVE DATE OF THIS AGREEMENT. THE PARTIES, THEIR REPRESENTATIVES, OTHER
PARTICIPANTS AND ARBITRATORS SHALL HOLD THE EXISTENCE, CONTENT AND RESULT OF
ARBITRATION IN CONFIDENCE, EXCEPT AS OTHERWISE REQUIRED OR ADVISABLE IN
CONNECTION WITH SECURITIES FILINGS OR OTHERWISE REQUIRED BY LAW. THE AWARD OF
THE ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THIS
SECTION 6.6 SHALL NOT BE CONSTRUED AS RESTRICTING OR LIMITING EITHER PARTY’S
ABILITY TO IMMEDIATELY ASSERT A LICENSE OR OTHER DEFENSE IN ANY LITIGATION OR
OTHER PROCEEDING AGAINST SUCH PARTY, SUCH PARTY’S SUBSIDIARIES, OR ITS OR THEIR
PRODUCTS OR THE RESELLERS, DISTRIBUTORS OR CUSTOMERS OF SUCH PRODUCTS,
REGARDLESS OF JURISDICTION OR VENUE.

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

13

--------------------------------------------------------------------------------


 


6.7                                 BANKRUPTCY. EACH PARTY ACKNOWLEDGES THAT ALL
RIGHTS AND LICENSES GRANTED BY IT UNDER OR PURSUANT TO THIS AGREEMENT ARE, AND
SHALL OTHERWISE BE DEEMED TO BE, FOR PURPOSES OF SECTION 365(N) OF THE UNITED
STATES BANKRUPTCY CODE (THE “BANKRUPTCY CODE”), LICENSES OF RIGHTS TO
“INTELLECTUAL PROPERTY” AS DEFINED UNDER SECTION 101(56) OF THE BANKRUPTCY CODE.
EACH PARTY ACKNOWLEDGES THAT IF SUCH PARTY, AS A DEBTOR IN POSSESSION OR A
TRUSTEE-IN-BANKRUPTCY IN A CASE UNDER THE BANKRUPTCY CODE, REJECTS THIS
AGREEMENT, THE OTHER PARTY MAY ELECT TO RETAIN ITS RIGHTS UNDER THIS AGREEMENT
AS PROVIDED IN SECTION 365(N) OF THE BANKRUPTCY CODE. EACH PARTY IRREVOCABLY
WAIVES ALL ARGUMENTS AND DEFENSES ARISING UNDER 11 U.S.C. 365(C)(1) OR SUCCESSOR
PROVISIONS TO THE EFFECT THAT APPLICABLE LAW EXCUSES THE PARTY, OTHER THAN THE
DEBTOR, FROM ACCEPTING PERFORMANCE FROM OR RENDERING PERFORMANCE TO AN ENTITY
OTHER THAN THE DEBTOR OR DEBTOR IN POSSESSION AS A BASIS FOR OPPOSING ASSUMPTION
OF THE AGREEMENTS BY THE OTHER PARTY IN A CASE UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE TO THE EXTENT THAT SUCH CONSENT IS REQUIRED UNDER 11 U.S.C.
§ 365(C)(1) OR ANY SUCCESSOR STATUTE; PROVIDED, HOWEVER, THAT THE DEBTOR IN
POSSESSION, OR TRUSTEE-IN-BANKRUPTCY AGREES IN WRITING THAT ANY CHANGE OF
CONTROL (WHETHER RESULTING FROM SUCH BANKRUPTCY PROCEEDING OR OTHERWISE) SHALL
REMAIN SUBJECT TO ARTICLE IV ABOVE. IN THE EVENT THAT A PARTY LIQUIDATES, WINDS
UP OR OTHERWISE CEASES TO CONDUCT BUSINESS IN THE ORDINARY COURSE, THEN THE
LICENSES GRANTED TO SUCH PARTY UNDER THIS AGREEMENT SHALL TERMINATE AND THE
LICENSES GRANTED TO THE OTHER PARTY SHALL REMAIN IN EFFECT WITHOUT LIMITATION.


 


6.8                                 SEVERABILITY. IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE
LIMITED OR ELIMINATED TO THE MINIMUM EXTENT NECESSARY SO THAT THE REMAINDER OF
THIS AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT AND BE ENFORCEABLE. THE
PARTIES AGREE TO NEGOTIATE IN GOOD FAITH AN ENFORCEABLE SUBSTITUTE PROVISION FOR
ANY INVALID OR UNENFORCEABLE PROVISION THAT MOST NEARLY ACHIEVES THE INTENT OF
SUCH PROVISION.


 


6.9                                 ENTIRE AGREEMENT. THIS AGREEMENT, TOGETHER
WITH THE SETTLEMENT AGREEMENT, COLLECTIVELY EMBODY THE ENTIRE UNDERSTANDING OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MERGE ALL PRIOR
DISCUSSIONS BETWEEN THEM, AND NEITHER OF THE PARTIES SHALL BE BOUND BY ANY
CONDITIONS, DEFINITIONS, WARRANTIES, UNDERSTANDINGS, OR REPRESENTATIONS WITH
RESPECT TO THE SUBJECT MATTER HEREOF OTHER THAN AS EXPRESSLY PROVIDED HEREIN. NO
ORAL EXPLANATION OR ORAL INFORMATION BY EITHER PARTY HERETO SHALL ALTER THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


6.10                           MODIFICATION; WAIVER. NO MODIFICATION OR
AMENDMENT TO THIS AGREEMENT, NOR ANY WAIVER OF ANY RIGHTS, WILL BE EFFECTIVE
UNLESS ASSENTED TO IN WRITING BY THE PARTY TO BE CHARGED, AND THE WAIVER OF ANY
BREACH OR DEFAULT WILL NOT CONSTITUTE A WAIVER OF ANY OTHER RIGHT HEREUNDER OR
ANY SUBSEQUENT BREACH OR DEFAULT.


 


6.11                           CONSTRUCTION. ANY RULE OF CONSTRUCTION TO THE
EFFECT THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY WILL NOT
BE APPLIED IN THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT. AS USED IN
THIS AGREEMENT, THE WORDS “INCLUDE” AND “INCLUDING,” AND VARIATIONS THEREOF,
WILL NOT BE DEEMED TO BE TERMS OF LIMITATION, BUT RATHER WILL BE DEEMED TO BE
FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  THE HEADINGS IN THIS AGREEMENT WILL
NOT BE REFERRED TO IN CONNECTION WITH THE CONSTRUCTION OR INTERPRETATION OF THIS
AGREEMENT.

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

14

--------------------------------------------------------------------------------


 


6.12                           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS OR DUPLICATE ORIGINALS, BOTH OF WHICH SHALL BE REGARDED AS ONE AND
THE SAME INSTRUMENT, AND WHICH SHALL BE THE OFFICIAL AND GOVERNING VERSION IN
THE INTERPRETATION OF THIS AGREEMENT. THIS AGREEMENT MAY BE EXECUTED BY
FACSIMILE SIGNATURES AND SUCH SIGNATURES SHALL BE DEEMED TO BIND EACH PARTY AS
IF THEY WERE ORIGINAL SIGNATURES.

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

 

Avistar Communications Corporation

 

Polycom, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William L. Campbell

 

By:

/s/ Michael R. Kourney

 

 

 

 

 

 

 

Name:

William L. Campbell

 

Name:

Michael R. Kourney

 

 

 

 

 

 

 

Title:

Vice Chairman & Chief Admin Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

November 12, 2004

 

Date:

November 12, 2004

 

 

 

 

 

 

 

 

 

 

 

 

Collaboration Properties, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William L. Campbell

 

 

 

 

 

 

 

 

 

 

Name:

William L. Campbell

 

 

 

 

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Date:

November 12, 2004

 

 

 

 

 

--------------------------------------------------------------------------------

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

16

--------------------------------------------------------------------------------